DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed 3/8/2021, are acknowledged.  Claims 1-5, 8, 9, 12, 16, 18, 21, 24, 26, 30-32 and 41-44 are pending. 

Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Although the specification provides various amounts for an N/P ratio, it fails to describe what constitutes an N/P ratio.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 8, 9, 12, 24, 26, 30-32, 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karve et al. (US 2018/0153822) in view of Madden et al. (US 2002/0119990).
Regarding claim 1, Karve et al. teaches “a process of encapsulating messenger RNA (mRNA) in lipid nanoparticles comprising a step of mixing a solution comprising pre-formed lipid nanoparticles and a solution comprising mRNA such that lipid nanoparticles encapsulating mRNA are formed.”  Para. [0009].   This reads on step (a).  
Karve et al. does not teach “combining the mRNA-LNPs formed in step (a) with preformed LNPs, resulting in the composition comprising mRNA-LNPs.”
Madden et al. teaches that “[d]rug:lipid ratios can be established in two ways: 1) using homogenous liposomes each containing the same drug:lipid ratio; or 2) by mixing empty liposomes with liposomes having a high drug:lipid ratio to provide a suitable average drug:lipid ratio. For different applications, different drug:lipid ratios may be desired.”  Para. [0032].
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Karve et al. to include the combining of preformed “empty” LNPs with the drug loaded mRNA-LNP and arrive at the claimed invention.  Madden et al. provides the teaching, suggestion or motivation to mix drug loaded and empty liposome so as to establish drug:lipid ratios.  There would have been a reasonable expectation of success in the combination and it would have been well within the skill of one of ordinary skill in the art to mix empty liposome with load liposomes.
Regarding claims 4, 8, 9, 12, 16, 17, 26 and 30-32, Karve et al. teaches that lipid formulations “containing a multi-component lipid mixture of varying ratios employing one or more cationic lipids helper lipids (e.g., non-catonic lipids and/or cholesterol lipids) and PEGylated lipids.”  Para. [0199].   Maintaining or varying ratios of lipids in lipid formulations would have been prima facie obvious to one of ordinary skill in the art.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 CCPA 1955).  
Regarding claim 21, Karve et al. teaches nanoparticles have a size less than about 150 nm.  Para. [0018].  
Regarding claim 24, Karve et al. teaches “wherein the mRNA encodes one or more protein(s) or peptide(s) of interest.”  Para. [0036].  
Regarding claim 41, Karve et al. teaches “the present invention provides a method of delivering mRNA for in vivo protein production comprising administering into a subject a composition of lipid nanoparticles encapsulating mRNA generated by the process described herein, wherein the mRNA encodes one or more protein(s) or peptide(s) of interest.”  Para. [0036].
Regarding claims 42 and 43, the wherein clauses are not considered limitations because they merely express the intended results of a process step positively recited.  MPEP 2111.04 (“Claim scope is not limited by claim language that  . . . does not limit a claim to a particular structure.”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618